TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00461-CV



Kenneth Pearce and Luana Pearce, Appellants

v.


Jose Chavez, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 99-08983, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING 





	Appellants Kenneth and Luana Pearce have informed this Court that they no longer
want to appeal the district court's judgment.  Accordingly, we will dismiss the appeal.  

	The appeal is dismissed.  


  
					David Puryear, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed On Appellants' Motion
Filed   November 29, 2001
Do Not Publish